Case: 18-11355      Document: 00514980067         Page: 1    Date Filed: 06/03/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit
                                    No. 18-11355                          FILED
                                 Conference Calendar                   June 3, 2019
                                                                     Lyle W. Cayce
                                                                          Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROBERT CRAIG,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-490-1


Before HIGGINSON, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Robert Craig has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Craig has filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein, as well as Craig’s response. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11355    Document: 00514980067    Page: 2   Date Filed: 06/03/2019


                                No. 18-11355

appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Craig’s motion to proceed pro
se on appeal is DENIED. See United States v. Wagner, 158 F.3d 901, 902-03
(5th Cir. 1998)




                                      2